Cite as 2015 Ark. 436

                  SUPREME COURT OF ARKANSAS
                                         No.   CR-15-246

ROY LEE RUSSELL                                     Opinion Delivered November   19, 2015
                               PETITIONER
                                                    PRO SE SECOND PETITION FOR
V.                                                  WRIT OF MANDAMUS
                                                    [DESHA COUNTY CIRCUIT COURT
                                                    NO. 21CR-12-10]
HONORABLE SAM POPE, CIRCUIT
JUDGE
                 RESPONDENT
                                                    PETITION MOOT.


                                         PER CURIAM


       Petitioner Roy Lee Russell requests this court, for the second time, to issue a writ of

mandamus to compel the Honorable Sam Pope, Circuit Judge, to enter a final order addressing

Russell’s pro se petition for postconviction relief under Arkansas Rule of Criminal Procedure

37.1 (2015) that Russell filed in the Desha County Circuit Court on September 11, 2014. Judge

Pope has filed a response and an amended response to the petition. Russell’s mandamus

petition is now moot.

       The circuit court initially denied Russell’s Rule 37.1 petition for lack of jurisdiction. On

December 11, 2014, this court reversed the order and remanded, holding that the order did not

provide a basis for the circuit court’s finding and that the petition appeared to be both timely

and verified. Russell v. State, 2014 Ark. 530 (per curiam). On March 24, 2015, Russell filed his

first pro se petition for writ of mandamus in this court alleging that the Honorable Sam Pope,

Circuit Judge, had failed to timely provide a ruling on the Rule 37.1 petition. We denied the

petition. Russell v. Pope, 2015 Ark. 199, 461 S.W.3d 681 (per curiam).
                                       Cite as 2015 Ark. 436

       In his second mandamus petition, Russell contends that Judge Pope has failed to provide

a timely ruling on the Rule 37.1 petition after this court had urged prompt attention to the

matter. Judge Pope filed a response to the mandamus petition. He attached to the response an

order that summarily disposed of some issues raised in the Rule 37.1 petition but that reserved

other issues pending disposition in a final order; an order declining to grant a motion for

modification of the first order; and a third order entered July 31, 2015, that directed amendment

of Russell’s Rule 37.1 petition to include certain medical records. Judge Pope asserted that

because he must review the medical records that the Rule 37.1 petition was amended to include,

he had not failed to perform his duty to provide a timely ruling on the petition.

       After filing his initial response, Judge Pope filed an amended response. Judge Pope

attached an October 1, 2015 order that dismissed the Rule 37.1 petition to his amended

response. The October 1 order indicated that it was intended as a final order disposing of the

Rule 37.1 petition. In the amended response, as in his initial response, Judge Pope urged this

court to deny the petition.

       The purpose of a writ of mandamus is to enforce an established right or to enforce the

performance of a duty by a public official. Veverka v. Gibson, 2013 Ark. 59. When requesting

a writ, a petitioner must show a clear and certain right to the relief sought and the absence of any

other remedy. Id. A judge is required to dispose of all judicial matters promptly, and where

there has been no good cause shown to justify a delay in ruling on a Rule 37.1 petition, a writ

of mandamus is granted. Ladwig v. Davis, 340 Ark. 415, 10 S.W.3d 461 (2000) (per curiam).

       In this instance, we need not determine whether Judge Pope has shown good cause for



                                                 2
                                     Cite as 2015 Ark. 436

the delay. The October 1, 2015 order attached to the amended response disposed of the matter.

Because the petition that was the subject of the mandamus action has been acted on by the

respondent, the mandamus action is now moot. Leach v. Looney, 2015 Ark. 9 (per curiam); see also

Todd v. Martin, 2012 Ark. 367.

       Petition moot.




                                               3